Name: Commission Regulation (EEC) No 2911/91 of 2 October 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 673/91
 Type: Regulation
 Subject Matter: trade policy;  food technology;  political geography;  animal product
 Date Published: nan

 No L 276/28 Official Journal of the European Communities 3 . 10 . 91 COMMISSION REGULATION (EEC) No 2911/91 of 2 October 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 673/91 Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 2892/91 (8) ; whereas the Annex to that Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 673/91 (9) should be repealed, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) no 805/68 of 27 June 1968 on the common organization of the market in beef and veal (] ), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), provides for the possibility of applying a two-stage procedure when beef is sold from intervention stocks situated in the Community ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage of meat bought in should be avoided on account of the ensuing high costs ; whereas, in view of supply needs in the Soviet Union, some of that meat should be put up for sale in accordance with Regulations (EEC) Nos 2539/84 and 2182/77 (*), as last amended by Regulation (EEC) No 3988/87 (6), in order to be processed and imported into that country ; Whereas, because of technical reasons relating to proces ­ sing, the time limit for take-over from intervention stocks should be extended ; whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in parti ­ cular as regards the minimum quantity which may be purchased ; Whereas, in order to ensure that the operation is carried out properly, a time limit must be laid down for proces ­ sing and exporting the meat, Whereas, in order to ensure that the beef sold is processed and exported to the intended destination, securities as specified in Article 5 (2) (a) and (3) (a) of Regulation (EEC) No 2539/84 should be lodged ; Article 1 1 . A sale shall be organized of approximately 40 000 tonnes of boned or boneless meat held by the Irish inter ­ vention agency and bought in before 1 September 1991 . 2. The meat must be processed into the products referred to in Annex I and imported into the Soviet Union. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) Nos 2539/84 and 2182/77. 4. The qualities and the minimum price referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 shall be as set out in Annex II hereto. 5 . Tenders shall be valid only if they :  relate to a total minimum quantity of 10 000 tonnes boned or boneless meat expressed in product weight,  relate to a lot comprising all the cuts referred to in Annex III in the percentages stated therein and offer a single price per tonne expressed in ecus of the lot made up in this fashion,(') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 150, 15. 6 . 1991 , p. 16. 0 OJ No L 238 , 6. 9 . 1984, p. 13. 0 OJ No L 170, 30. 6 . 1987, p. 23. 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . (*) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 55, 1 . 3 . 1988 , p. 1 . (8) OJ No L 275, 2. 10 . 1991 , p. 6. 0 OJ No L 75, 21 . 3 . 1991 , p . 24. 3 . 10. 91 Official Journal of the European Communities No L 276/29 The latter shall be ECU 400 per 100 kilograms of boned or boneless meat into the products referred to in Annex I and the importing of those products into the Soviet Union under the terms of this Regulation shall be primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). The other provisions of Article 5 of Regulation (EEC) No 2539/84 shall remain applicable mutatis mutandis.  are submitted by a natural or legal person who has been engaged for at least twelve months in an activity in the processing industry for the purposes of manu ­ facturing products containing beef or veal and is entered in a public register in a Member State,  are accompanied by precise details of the establish ­ ments) where the meat purchased is to be processed. 6. Only tenders which reach the intervention agency concerned by 12 noon on 10 October 1991 shall be taken into consideration . 7. Particulars of the quantities and the place where the products are stored may be obtained by the parties concerned at the address given in Annex IV. Article 4 Products exported under this Regulation shall only qualify for refunds if they are manufactured under Commission Regulation (EEC) No 2388/84 (2) and if they are covered by product codes 1602 50 90 120 or 1 602 50 90 320 of the refund nomenclature established by Commission Regulation (EEC) No 3445/89 (3). The refunds and the agricultural conversion rate shall be those applying at the date in Article 1 (6). Article 2 1 . Notwithstanding Article 6 of Regulation (EEC) No 2539/84, the time limit for take-over as defined in that Article shall be six months. 2. Applicants may entrust an authorized agent to take delivery of the products they purchase. In that case, the authorized agent shall submit the tenders or, where appropriate, the purchase applications of the applicants he represents . 3 . The purchasers and authorized agents referred to in paragraphs 1 and 2 shall keep up to date accounts permit ­ ting the destination and utilization of the products to be ascertained, in particular with a view to verifying that the quantities of products purchased correspond to those of products processed. 4. Notwithstanding Article 5 ( 1 ) and (2) of Regulation (EEC) No 2182/77, processing must be carried out within nine months and proof must be provided within 10 months of the date of conclusion of the contract of sale. 5. Notwithstanding the Annex to Regulation (EEC) No 2182/77 the coefficient for products with a meat content of at least 80 %, shall be 1,75. 6. The processed products must be exported within 12 months following the date of conclusion of the cbntract of sale. Article 5 Under II 'Products subject to a use and/or destination other than that mentioned under I', in Regulation (EEC) No 569/88 , the following point 39 and the relevant foot ­ note are added : '(39) Commission Regulation (EEC) No 2911 /91 of 2 October 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export after processing to the Soviet Union, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 673/9 1 (39) : on the dispatch of meat for processing : Section 44 of the SAD or the most appropriate section of the document used : 'For processing [Regulation (EEC) No 291 1 /91 ]' (39) OJ No L 276, 3 . 10 . 1991 , p. 28 .'. Article 6 Regulation (EEC) No 673/91 is hereby repealed. Article 7 This Regulation shall enter into ' force on the day of its publication in the Official Journal of the European Communities. Article 3 1 . The security provided for in Article 5(1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. Notwithstanding Article 5 of Regulation (EEC) No 2539/84, the securities provided for in paragraphs 2(a) and 3 (a) thereof are hereby replaced by a single security. (  ) OJ No L 205, 3 . 8 . 1985, p. 5 . 0 OJ No L 221 , 18 . 8 . 1984, p. 28 . 0 OJ No L 336, 20. 11 . 1989, p . 1 . No L 276/30 Official Journal of the European Communities 3 . 10. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission 3 . 10. 91 Official Journal of the European Communities No L 276/31 ANNEX I Products referred to in Article 3 (2) A. CORNED BEEF Composition and quality requirements Corned beef consisting solely of beef : (a) maximum water content : 60 % ; (b) protein content : 21 % minimum ; the proportion of collagenous protein in relation to total protein content must not exceed 30 % ; (c) fat content : 15,5% maximum ; (d) salt content : 2 % maximum ; 50 ppm of maximum total nitrate content expressed as sodium nitrate ; (e) sugar content : 1 % maximum ; (f) ash content : 3,5 % maximum. The corned beef must not contain any foreign substances or additives, particularly thickening agents, other than tendon collagen. Moreover, it must not be finely minced and must be free of disagreeable odours and tastes. B. BEEF IN JELLY Composition and quality requirements Beef in jelly consisting exclusively of cooked beef (80 % minimum) and jelly. (a) maximum water content : 75 % ; (b) protein content : 15% minimum ; (c) fat content : 7 % minimum ; (d) salt content : 2 % maximum ; (e) ash content : 3 % maximum. No L 276/32 Official Journal of the European Communities 3 . 10 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã ¿Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland  Boneless cuts from : I I Category C, classes U, R and O 40 000 1 325 (  ) (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo III . (') Minimumspris pr. ton produkt efter fordelingen i bilag III . (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang III angegebenen Zusammensetzung. C ) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± III . (') Minimum price per tonne of products made up according to the percentages referred to in Annex III. (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe III . (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato III. (') Minimumprijs per ton produkt volgens de in bijlage III aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo III . 3 . 10. 91 Official Journal of the European Communities No L 276/33 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III RÃ ©partition du lot visÃ © Ã l'article 1 er paragraphe 5 deuxieme tiret DistribuciÃ ³n del lote contemplado en el segundo guiÃ ³n del apartado S del articulo 1 RepartiÃ §Ã £o do lote referido no n? 5, segundo travessÃ £o, do artigo 1 ? Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã ´Ã µÃ Ã Ã µÃ Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Fordeling af det i artikel 1 , stk. 5 , andet led, omhandlede parti Verdeling van de in artikel 1 , lid 5, tweede streepje, bedoelde parti) Repartition of the lot meant in the second subparagraph of Article 1 (S) Zusammensetzung der in Artikel 1 Absatz 5 zweite Gedankenstrich genannten Partie Composizione della partita di cui all'articolo 5, secondo trattino TeilstÃ ¼cke Gewichtsan teile Cuts Weight percentage Tagli Percentage del peso Deelstukken % van het totaalgewicht UdskÃ ¦ringer VÃ ¦gtprocent Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Cortes Percentagem do pesa * Cortes Porcentaje en pesa DÃ ©coupes Pourcentage du poids Striploins 5,5 Insides 9,1 Outsides 8,6 Knuckles 5,4 Rumps 5,8 Briskets 7,9 Forequarters 30,2 Shins/shanks 6,6 Plates/flanks 20,9 Total lot Partie insgesamt Totale della partita Totale partij Vareparti i alt 100 0 % Ã £Ã Ã ½Ã ¿Ã »Ã ¿ ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lote total Lote total Lot total No L 276/34 Official Journal of the European Communities 3 . 10. 91 ANEXO IV  BILAG IV ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118